Per Curiam.
This is an appeal in proceedings for dissolution of a marriage. The trial court dissolved the marriage, awarded custody of the minor children to the petitioner, divided the property, and awarded a cash property settlement and alimony to the respondent. The respondent has appealed, and the petitioner has cross-appealed.
From our de novo review of the record, we conclude that the trial court did not abuse its discretion in regard to any of the assignments of error made by the parties.
There being no error, the judgment is affirmed. All costs are taxed to the petitioner. No further allowance of attorney fees is made.
Affirmed.